Citation Nr: 0301988	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a testicle 
disorder.    

2.  Entitlement to a higher initial evaluation for residuals 
of a back injury with lumbosacral strain.

3.  Entitlement to a higher initial evaluation for residuals 
of a left hip strain with mild traumatic arthritis.

4.  Entitlement to a higher initial evaluation for residuals 
of a fracture of the left patella status post total knee 
replacement. 

5.  Entitlement to a higher initial evaluation for residuals 
of a left tibial fracture.  

6.  Entitlement to a higher initial evaluation for residuals 
of a pelvic fracture. 

7.  Entitlement to a combined compensable evaluation for 
service-connected disabilities prior to January 19, 1995, 
pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and May 1996 rating 
decisions of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2001, the 
Board remanded this claim to the RO for additional 
development.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions. 

2.  The veteran does not currently have a testicle disorder.

3.  From the date of the veteran's discharge from service to 
January 18, 1995, the veteran did not seek treatment for his 
low back disability and no medical professional objectively 
noted any low back symptomatology.

4.  From January 19, 1995 to July 29, 1998, the veteran's low 
back disability objectively manifested as mild tenderness. 

5.  Since July 30, 1998, the veteran's low back disability 
has objectively manifested as pain, limitation of motion with 
pain and weakness, spasm on forward flexion and weak 
musculature.

6.  From the date of the veteran's discharge from service to 
January 18, 1995, the veteran did not seek treatment for his 
left hip disability and no medical professional objectively 
noted any left hip symptomatology.

7.  Since January 19, 1995, the veteran's left hip disability 
has objectively manifested as limitation of motion with pain 
and an inability to squat.  

8.  From the date of the veteran's discharge from service to 
June 27, 1993, no medical professional objectively noted any 
left patella symptomatology.

9.  From June 28, 1993 to January 18, 1995, the veteran's 
left patella disability objectively manifested as pain.

10.  From January 19, 1995 to July 16, 1996, the veteran's 
left patella disability objectively manifested as crepitus 
and a moderate limp.   

11.  From September 1, 1996 to April 23, 1997, the veteran's 
left patella disability objectively manifested as pain and 
significant varus deformity of the left knee. 

12.  Since June 1, 1998, the veteran's left patella 
disability has objectively manifested as pain, a 10 to 20 
percent loss of range of flexion, crepitation and clicking, 
and an inability to squat.

13.  Since the veteran's discharge from service, the veteran 
has not sought treatment for his left tibia disability and no 
medical professional has objectively noted any left tibia 
symptomatology.

14.  From the date of the veteran's discharge from service to 
July 29, 1998, the veteran did not seek treatment for his 
pelvis disability and no medical professional objectively 
noted any symptomatology related to that disability.

15.  Since July 30, 1998, the veteran has not sought 
treatment for his pelvis disability, and although examiners 
have noted that the veteran has an elevated pelvis and a leg 
length discrepancy associated with his pelvis disability, 
they have not objectively noted any symptomatology caused 
thereby.

16.  From January 1, 1988 to June 27, 1993, the veteran's 
service-connected disabilities clearly interfered with the 
veteran's normal employability.


CONCLUSIONS OF LAW

1.  A testicle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).

2.  The criteria for a higher initial evaluation for 
residuals of a back injury with lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-
4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 
5295 (2002).

3.  The criteria for a higher initial evaluation for 
residuals of a left hip strain with mild traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5250, 5255 (2002).

4.  The criteria for a higher initial evaluation for 
residuals of a fracture of the left patella status post total 
knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5055, 5256, 5257, 
5260, 5261 (2002).

5.  The criteria for a higher initial evaluation for 
residuals of a left tibial fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5262 (2002).

6.  The criteria for a higher initial evaluation for 
residuals of a pelvic fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5294 (2002).

7.  The criteria for a combined compensable evaluation for 
service-connected disabilities, from January 1, 1988 to June 
27, 1993, pursuant to 38 C.F.R. § 3.324, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a testicle disorder, 
whether he is entitled to higher initial evaluations for 
residuals of a back injury with lumbosacral strain, residuals 
of a left hip strain with mild traumatic arthritis, residuals 
of a fracture of the left patella, residuals of a left tibial 
fracture, and residuals of a pelvic fracture, and whether he 
is entitled to a combined compensable evaluation for service-
connected disabilities prior to January 19, 1995, pursuant to 
38 C.F.R. § 3.324.  

In rating decisions dated April 1996 and May 1996, the RO 
denied the veteran service connection for a testicle 
disorder, granted the veteran service connection for back, 
left hip, left patella, left tibia and pelvic disabilities, 
assigned these disabilities noncompensable evaluations, 
effective from January 10, 1946, assigned the back disability 
a 20 percent evaluation, effective from January 19, 1995, 
assigned the left hip and left patella disabilities 10 
percent evaluations, effective from January 19, 1995, and 
denied a combined compensable evaluation for service-
connected disabilities prior to January 19, 1995.  The 
veteran appealed the denial of service connection, the 
assignment of the initial evaluations for all of his service-
connected disabilities, and the denial of a combined 
compensable evaluation for his service-connected disabilities 
prior to January 19, 1995.

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a supplemental 
statement of the case issued in June 2002, the RO informed 
the veteran of the provisions of the new law and indicated 
that it had developed and reconsidered his claims pursuant to 
that law.  As explained in greater detail below, a review of 
the record reflects that, indeed, the RO undertook all 
development necessary to comply with the notification and 
assistance requirements of the VCAA.  As well, the RO 
reconsidered the veteran's service connection claim pursuant 
to the VCAA.  Prior to the enactment of the VCAA, in a rating 
decision dated April 1996, the RO found that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for a testicle disorder.  However, following the 
change in the law, in the June 2002 supplemental statement of 
the case, the RO denied that claim on its merits.  By so 
doing, the RO acted consistently with the VCAA, which 
eliminates the need for a claimant to submit a well-grounded 
claim and requires an adjudicator to proceed directly to an 
adjudication of the merits of a service connection claim 
(provided the adjudicator finds that the VA has fulfilled its 
duties to assist and notify).  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in a letter dated 
September 1996, the RO notified the veteran that it had 
assisted the veteran in the development of his claims by 
requesting records from one of the medical providers the 
veteran had identified.  In a letter dated March 2001, the RO 
informed the veteran that it was requesting his service 
medical records and post-service VA medical records.  The RO 
asked the veteran to provide the names of all treatment 
providers, the dates of treatment and the medical conditions 
treated and to sign the enclosed forms authorizing the 
release of his medical records.  The RO specifically asked 
the veteran to sign a form authorizing the release of Dr. 
Agarwal's records.  The RO explained that, if necessary, it 
would afford the veteran a VA examination of his claimed 
disorders.  In a letter dated August 2001, the RO asked the 
veteran to provide copies of the records that he supplied Dr. 
Agarwal before this doctor submitted a statement on the 
veteran's behalf.  

In addition, in rating decisions dated April 1996, May 1996, 
October 1996, June 1998 and October 1998, letters notifying 
the veteran of those decisions, a statement of the case 
issued in January 1997, and supplemental statements of the 
case issued in October 1998 and June 2002, the RO informed 
the veteran of the reasons for which his claims had been 
denied and of the evidence still needed to substantiate his 
claims, notified him of all regulations pertinent to his 
claims, including those involving VA's duties to notify and 
assist, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claims.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including 
private treatment records.  The RO also developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claims.  It afforded the veteran multiple VA 
examinations, during which examiners addressed the etiology 
and severity of the disorders at issue in this appeal.

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board must now decide the merits 
of those claims.

I.  Service Connection - Testicle Disorder

The veteran seeks service connection for a testicle disorder.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

As previously indicated, the veteran in this case had active 
service from July 1943 to January 1946.  In his initial 
application for compensation received in January 1946, he 
asserted that he crushed his testicles in October 1943, when 
he was run over by a 10-wheel dump truck.  The veteran's 
service medical records confirm that, in October 1943, the 
veteran fell under the rear wheels of a 10-wheel truck.  The 
truck was moving slowly and its four rear wheels crossed over 
the veteran's upper legs and pelvis.  An examination 
conducted following this incident revealed, in part, 
exquisite tenderness over the symphysis pubis.  X-rays 
revealed a fracture of the ramus of the pubis with marked 
displacement and rotation of the fragment.  By December 1943, 
the veteran felt well, had no limp or deformity and returned 
to duty.  In February 1944, he reported that he still had 
left groin pain, but a physical examination revealed no 
abnormalities of the testes.  On separation examination 
conducted in January 1946, the veteran expressed no 
complaints, and the examiner noted no abnormalities, related 
to the testes.

Following discharge, the veteran underwent multiple VA 
examinations and received inpatient and outpatient treatment 
by multiple private physicians.  During a VA testes, trauma 
or disease examination conducted in January 1996, the veteran 
reported that he had had pain, swelling and tenderness in his 
testes for several years.  However, the examiner noted no 
abnormalities and diagnosed normal testes.  During a VA 
general medical examination conducted in March 1999, the 
veteran reported a 1943 injury to his testicles, but 
expressed no complaints related thereto.  The examiner noted 
no abnormalities of the testes.  During inpatient and 
outpatient visits with the private physicians, the veteran 
never expressed complaints, and examiners never noted, any 
abnormalities related to the veteran's testes.  

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
assertions establishing that he currently has a testicle 
disorder.  Unfortunately, these assertions, alone, may not be 
considered a competent diagnosis of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In light of the foregoing, the Board finds that the veteran 
does not currently have a testicle disorder.  Based on this 
finding, the Board concludes that a testicle disorder was not 
incurred in or aggravated by active service.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a testicle disorder.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim and this claim must be denied. 

II.  Claims for Higher Initial Evaluations

The veteran seeks higher initial evaluations for disabilities 
of the low back, left hip, left patella, left tibia and 
pelvis on the basis that the evaluations that have been 
assigned since he was granted service connection for these 
disabilities do not accurately reflect the severity of his 
low back, left hip, left patella, left tibia and pelvis 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002).

A.  Low Back 

The RO initially granted the veteran service connection for 
residuals of a back injury with lumbosacral strain by rating 
decision dated April 1996.  The RO assigned this disability 
an evaluation of 20 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295, effective from January 19, 1995.  
By rating decision dated May 1996, the RO granted the veteran 
an earlier effective date of January 10, 1946 for the grant 
of service connection for the low back disability, and 
assigned that disability a noncompensable evaluation from 
that date to January 18, 1995.  In a written statement 
received in December 1996, the veteran disputed the 20 
percent evaluation that the RO assigned in April 1996 and 
requested a higher initial evaluation.  Since then, in a 
rating decision dated October 1998, the RO increased the 
evaluation assigned the veteran's low back disability to 40 
percent pursuant to the same DC, effective from July 30, 
1998.

DC 5295 provides that a 20 percent evaluation is assignable 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation, the maximum 
evaluation allowed under this code, is assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  

A 20 percent evaluation is also assignable under DC 5292 or 
5293 for moderate limitation of motion of the lumbar spine or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 
5292, 5293 (2002), as amended by 67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, DC 
5293).  A 40 percent evaluation is assignable under DC 5289, 
5292, or 5293 for severe limitation of motion of the lumbar 
spine, favorable ankylosis of the lumbar spine, or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 
5289, 5292, 5293 (2002), as amended by 67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
DC 5293).  

A 50 percent evaluation is assignable under DC 5289 for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, DCs 5289 (2002).  A 60 percent evaluation is 
assignable for complete bony fixation (ankylosis) of the 
spine at a favorable angle.  38 C.F.R. § 4.71a, DC 5296 
(2002).  When evaluating residuals of a fracture of the 
vertebra, a 60 percent evaluation is also assignable if there 
is no cord involvement; abnormal mobility requiring neck 
brace (jury mast).  A 100 percent evaluation is assignable if 
there is cord involvement, bedridden, or requiring long leg 
braces.  In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, DC 5285 (2002). 

In this case, based on the above criteria, the Board finds 
that, prior to January 19, 1995, the veteran's low back 
disability picture more nearly approximated the criteria for 
the noncompensable evaluation that the RO initially assigned, 
from January 19, 1995 to July 29, 1998, the veteran's low 
back disability picture more nearly approximated the criteria 
for the 20 percent evaluation that the RO initially assigned, 
and that, since July 30, 1998, the veteran's low back 
disability picture has more nearly approximated the criteria 
for a 40 percent evaluation.  

1.  Prior to January 19, 1995

As previously indicated, during active service, in 1943, the 
veteran was seriously injured when a 10 wheel truck ran over 
his upper legs and pelvis.  Four months after the 
hospitalization for this injury, the veteran reported 
disabling backache in the lumbar region, but x-rays of the 
back were negative and no back disorder was diagnosed.  

After discharge in 1946, the veteran did not express back 
complaints or seek back treatment for many years.  In 
November 1987, the RO received the veteran's claim for 
service connection for, in part, a damaged back, and in his 
application he admitted that he had not received any post-
service back treatment.  

The veteran has since submitted a written statement from his 
spouse, which indicates that the veteran suffered back pain 
since his marriage in June 1946.  He has also submitted a 
letter dated June 1996 from Vivek Agarwal, M.D., which 
confirms treatment for, in part, back pain beginning in 
approximately 1993.  In his letter, Dr. Agarwal noted that 
the veteran had had this pain since the 1943 injury and that 
this pain had caused or accelerated the progress of the 
veteran's osteoarthritis.  The RO attempted to obtain the 
treatment records on which Dr. Agarwal relied in offering 
these comments, but the only records Dr. Agarwal submitted do 
not show objectively manifested back pain prior to 1995.  
Moreover, they reflect that the osteoarthritis to which Dr. 
Agarwal referred was affecting the veteran's knees, not his 
back.  In an April 2001 written statement, Dr. Agarwal 
clarified that he based his findings on the veteran's service 
medical records and a medical history reported by the 
veteran, not on medical records dated after the veteran's 
discharge from service.

Given that the veteran did not seek treatment for his low 
back disability and no medical professional objectively noted 
any low back symptomatology from the date of the veteran's 
discharge to January 18, 1995, the Board concludes that the 
criteria for an initial compensable evaluation for a low back 
disability, prior to January 19, 1995, have not been met.

2.  From January 19, 1995 to July 29, 1998

The RO received the veteran's second back claim in September 
1995, and thereafter, afforded the veteran multiple VA 
examinations.  During the general medical and spine 
examinations conducted in January 1996, the veteran reported 
that he had fractured his back in service and had residual 
low back pain and lumbosacral ache when standing for 10 to 15 
minutes, walking up or down steps, or lying flat on the bed.  
During the latter examination, an examiner noted mild 
tenderness along the T11-L1 areas.  X-rays of these areas 
were unremarkable.  The examiner concluded that there were no 
postural abnormalities or fixed deformities and diagnosed 
status post fracture of some basic lumbar vertebras with 
residual lumbosacral strain.  

In a letter and clinical notes dated May 1997, Pietro Seni, 
M.D., indicated that the veteran previously had disabling 
sciatica and was again complaining of problems with his 
sciatic nerve.  Dr. Seni did not submit the treatment records 
on which he relied in offering the comment that the veteran 
previously had sciatica and there are no test results in the 
claims file confirming sciatica, or back pain radiating to 
the legs.

This evidence establishes that, from January 19, 1995 to July 
29, 1998, the veteran's low back disability objectively 
manifested as mild tenderness.  Although the veteran's spouse 
has indicated that the disability also manifested as pain, 
both the tenderness and pain were contemplated in the 20 
percent evaluation that the RO initially assigned the 
veteran's low back disability under DC 5295.  There is simply 
no evidence of record that, from January 19, 1995 to July 29, 
1998, the veteran's low back pain and tenderness limited the 
veteran's ability to function to a degree greater than was 
shown during the January 1996 VA examination, thereby 
warranting an evaluation in excess of 20 percent under 38 
C.F.R. §§ 4.40 and 4.45.  There are no records dated during 
the time period at issue, which establish that the veteran 
had severe lumbosacral strain, severe limitation of motion of 
the lumbar spine, favorable ankylosis of the lumbar spine, or 
intervertebral disc syndrome, which might warrant an initial 
evaluation in excess of 20 percent under DC 5295, 5292, 5289, 
or 5293.  There are also no records dated during the time 
period at issue that confirm the January 1996 VA examiner's 
finding that the veteran had residuals of a fractured 
vertebra, which would warrant consideration under DC 5285.  
The examiner based this finding solely on the history the 
veteran reported and x-rays later showed no evidence of a 
previous fracture.  Given the foregoing, the Board concludes 
that the criteria for an initial evaluation in excess of 20 
percent for a low back disability, from January 19, 1995 to 
July 29, 1998, have not been met.   

3.  From July 30, 1998

Since July 30, 1998, the veteran has had his low back 
disability evaluated on two occasions, in July 1998 and March 
1999, when he underwent VA spine and general medical 
examinations.  During the July 1998 examination, the veteran 
reported back pain, weakness and stiffness and associated 
fatigability and lack of endurance.  He indicated that he had 
constant flare-ups that lasted eight to twenty hours, which 
could be alleviated by laying down and taking the pressure 
off his back.  During these flare-ups, the veteran allegedly 
was unable to walk or engage in other activities.  The 
veteran reported that he used a walker, had to retire in 1997 
due to back problems, and was no longer able to walk a 
considerable distance or bend.  

The examiner noted that the veteran had forward flexion to 22 
degrees (both active and passive) with pain at 20 degrees, 
backward extension to 10 degrees (both active and passive) 
with pain, flexion to 10 degrees on the left and to 12 
degrees on the right, rotation to 25 degrees on the left and 
to 15 to 20 degrees on the right, some spasm on forward 
flexion, weakness on forward flexion and backward extension, 
an elevated pelvis on the left with a loss of the normal 
lumbar curvature, extensive scoliotic curvature over most of 
the dorsal and upper portion of the lumbar spine areas with 
convexity on the left, extremely weak musculature, and no 
neurological abnormalities.  X-rays showed no evidence of 
spondylolysis, spondylolisthesis, fracture or subluxation and 
minimal narrowing of the L4-5 disc.  The examiner commented 
that the major functional impact of the veteran's back 
disability was pain.  He diagnosed lumbosacral sprain/strain.

During the March 1999 examination, the veteran reported 
nonspecific back problems.  The examiner noted that the 
veteran walked to the examination room without difficulty or 
a limp, but with a slight flexed back.  He indicated that the 
veteran had increased thoracic kyphosis with loss of lumbar 
lordosis, but no palpable muscle spasm or joint tenderness.  
The veteran had flexion to 45 degrees with complaints of pain 
and extension to 8 degrees, right and left lateral bending to 
10 degrees, right rotation to 14 degrees and left rotation to 
10 degrees.  Neurologically, sensory was intact to vibratory 
sensation in all areas tested.  X-rays showed minimal 
degenerative arthritic changes with spur formation at L3-4 
and L5 with narrowing at L4-5 disc, unchanged from July 1998.  
The examiner diagnosed, in pertinent part, degenerative joint 
disease of the lumbosacral spine.  

Since July 30, 1998, the veteran's low back disability has 
been shown to involve abnormal lumbar curvature and has 
objectively manifested as pain, limitation of motion with 
pain and weakness, spasm on forward flexion and weak 
musculature.  The RO contemplated these symptoms and 
determined that the veteran's lumbosacral strain was severe 
when it increased the 20 percent evaluation assigned the 
veteran's low back disability to 40 percent under DC 5295, 
effective from July 30, 1998.  There is no evidence of record 
that, since July 30, 1998, these symptoms have limited the 
veteran's ability to function to a degree greater than was 
shown during the July 1998 and March 1999 VA examinations, 
thereby warranting an evaluation in excess of 40 percent 
under 38 C.F.R. §§ 4.40 and 4.45.  There are also no records 
dated during the time period at issue, which establish that 
the veteran has unfavorable ankylosis of the lumbar spine or 
intervertebral disc syndrome, which might warrant an 
evaluation in excess of 40 percent under DC 5289 or 5293.  
Moreover, the x-rays that were taken during the July 1998 and 
March 1999 VA examinations again showed no evidence of an old 
fracture, which would warrant consideration of the veteran's 
low back disability under DC 5285.  Given the foregoing, the 
Board concludes that the criteria for an initial evaluation 
in excess of 40 percent for a low back disability, from July 
30, 1998, have not been met.   

B.  Left Hip

The RO initially granted the veteran service connection for 
chronic strain, left hip, with mild degenerative joint 
disease by rating decision dated April 1996.  The RO assigned 
this disability an evaluation of 10 percent pursuant to 38 
C.F.R. § 4.71a, DC 5255, effective from January 19, 1995.  By 
rating decision dated May 1996, the RO granted the veteran an 
earlier effective date of January 10, 1946 for the grant of 
service connection for the left hip disability, and assigned 
that disability a noncompensable evaluation from that date to 
January 18, 1995.  In a written statement received in 
December 1996, the veteran disputed the 10 percent evaluation 
that the RO assigned in April 1996 and requested a higher 
initial evaluation.  

DC 5255, which governs ratings of impairment of the femur, 
provides that a 10 percent evaluation is assignable for 
malunion with slight knee or hip disability.  A 20 percent 
evaluation is assignable for malunion with moderate knee or 
hip disability.  A 30 percent evaluation is assignable for 
malunion with marked knee or hip disability.  A 60 percent 
evaluation is assignable for a fracture of the surgical neck 
of the femur, with a false joint.  A 60 percent evaluation is 
also assignable for a fracture of the shaft or anatomical 
neck of the femur, with nonunion, without loose motion, and 
weightbearing preserved with the aid of a brace.  An 80 
percent evaluation is assignable for a fracture of the shaft 
or anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71, DC 
5255 (2002).  

An evaluation in excess of 10 percent is also assignable 
under DC 5250, if the evidence establishes ankylosis of a 
hip, or under DC 5003 or 5010, if the evidence establishes 
the appropriate degree of limitation of motion.  
Specifically, DC 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Pursuant to DC 5003, degenerative 
arthritis established by X-ray findings is to be rated based 
on limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In this case, the 
appropriate codes are DC 5252, which requires flexion of the 
thigh limited to at least 30 degrees for a 20 percent 
evaluation, and DC 5253, which requires limitation of 
abduction of the thigh, motion lost beyond 10 degrees, for a 
20 percent evaluation.  38 C.F.R. 
§ 4.71, DCs 5003, 5010, 5252, 5253 (2002).  

In this case, based on the above criteria, the Board finds 
that, prior to January 19, 1995, the veteran's left hip 
disability picture more nearly approximated the criteria for 
the noncompensable evaluation that the RO initially assigned, 
and that, since January 19, 1995, the veteran's left hip 
disability picture has more nearly approximated the criteria 
for a 10 percent evaluation.  



1.  Prior to January 19, 1995

In October 1943, when the truck ran over the veteran's upper 
legs and pelvis, examiners noted that the veteran was unable 
to move his left femur and had pain in the region of his left 
hip.  After two months of hospitalization, however, he felt 
well, had no limp or deformity and returned to duty.  In 
February 1944, the veteran reported difficulty walking due, 
in part, to left hip pain, but examiners rendered no left hip 
diagnosis.  

After discharge in 1946, the veteran did not express left hip 
complaints or seek left hip treatment for many years.  In 
fact, he first mentioned that he had problems with his left 
hip in an informal application received at the RO in 
September 1995.  Given that the veteran did not seek 
treatment for his left hip disability and no medical 
professional objectively noted any left hip symptomatology 
from the date of the veteran's discharge to January 18, 1995, 
the Board concludes that the criteria for an initial 
compensable evaluation for a left hip disability, prior to 
January 19, 1995, have not been met.

2.  From January 19, 1995 

During a VA bone examination conducted in January 1996, the 
veteran reported no specific left hip complaints.  An 
examiner noted that the veteran had full range of motion of 
the left hip (passive) with chronic pain, but could not squat 
down fully.  Another examiner x-rayed the veteran's right, 
rather than left, hip.  The first examiner diagnosed chronic 
left hip strain with mild degenerative joint disease.  

In April 1997, the veteran saw Dr. Agarwal for knee 
complaints and during that evaluation, Dr. Agarwal noted that 
the veteran's hips were within normal limits.  The veteran 
had his left hip evaluated again during a VA bone examination 
conducted in July 1998.  On that date, he reported that he 
had left hip pain, weakness and stiffness and associated 
instability, fatigue and lack of endurance.  He also reported 
that he had not sought treatment for these symptoms despite 
the fact that they flared up weekly for a period of twelve 
hours when walking or standing.  The veteran indicated that 
these flare-ups caused an inability to walk or stand, but 
could be alleviated by resting or sitting.  He further 
indicated that he occasionally used a walker and had to 
retire early because of the severe amount of pain he felt in 
his left hip.  The examiner noted flexion (active and 
passive) to 90 degrees and farther with pain and guarding, 
extension (active and passive) to 2 degrees, adduction to 10 
degrees, external rotation to 45 degrees and internal 
rotation to 20 degrees.  On standing, the veteran shifted his 
weight from his left hip to right hip.  There was no evidence 
of ankylosis, inflammatory arthritis or a prosthesis.  X-rays 
of the left hip and left femur showed no evidence of an acute 
fracture or dislocation and no left hip or femur 
abnormalities.  

During a VA general medical examination conducted in March 
1999, the veteran reported pain in his left hip related to 
his old pelvic fracture.  The examiner noted that the veteran 
had full active and passive range of motion of the hips from 
the supine position, but was unable to squat due to hip pain.  
The examiner rendered no left hip diagnosis.  

This evidence establishes that, since January 19, 1995, the 
veteran's left hip disability has objectively manifested as 
limitation of motion with pain and an inability to squat.  
This disability appears to be improving, as most recently, it 
caused no limitation of motion.  Nonetheless, both the 
limitation of motion with pain and the inability to squat 
were contemplated in the 10 percent evaluation that the RO 
initially assigned the veteran's left hip disability.  
Despite the veteran's reports of flare-ups, there is no 
evidence of record establishing that, since January 19, 1995, 
these symptoms have limited the veteran's ability to function 
to a degree greater than was shown during the July 1998 and 
March 1999 VA examinations, thereby warranting an evaluation 
in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45.  
There are also no records dated during the time period at 
issue, which establish that the veteran had flexion of the 
thigh limited to at least 30 degrees, limitation of abduction 
of the thigh, motion lost beyond 10 degrees, or malunion of 
the femur with a moderate hip disability, which might warrant 
an initial evaluation in excess of 10 percent under DC 5252, 
5253, or 5255.  Moreover, during the July 1998 VA 
examination, the examiner specifically ruled out the presence 
of left hip ankylosis and the existence of an old femur 
fracture.  Accordingly, an initial evaluation in excess of 10 
percent is not assignable under DC 5250 or 5255.  Given the 
foregoing, the Board concludes that the criteria for an 
initial evaluation in excess of 10 percent for a left hip 
disability, from January 19, 1995, have not been met. 

C.  Residuals - Fracture Left Patella

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

In this case, the RO initially granted the veteran service 
connection for residuals of a fracture of the left patella 
with patellofemoral syndrome by rating decision dated April 
1996.  The RO assigned this disability an evaluation of 10 
percent pursuant to 38 C.F.R. § 4.71a, DC 5257, effective 
from January 19, 1995.  By rating decision dated May 1996, 
the RO granted the veteran an earlier effective date of 
January 10, 1946 for the grant of service connection for the 
left patella disability and assigned that disability a 
noncompensable evaluation from that date to January 18, 1995.  
In a written statement received in December 1996, the veteran 
disputed the 10 percent evaluation that the RO assigned in 
April 1996 and requested a higher initial evaluation.  Since 
then, in rating decisions dated October 1996, June 1998 and 
May 1999, the RO has increased the evaluation assigned the 
veteran's left patella disability to 100 percent, effective 
from July 17, 1996 to August 31, 1996, and from April 24, 
1997 to May 31, 1998, and to 30 percent, effective from June 
1, 1998, pursuant to DCs 5055 and 5257.  In addition, in the 
latter rating decision, the RO recharacterized the veteran's 
left patella disability as fracture of the left patella 
status post total knee replacement.

DC 5257, which governs ratings of knee impairments, provides 
that a 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assignable for moderate recurrent subluxation 
or lateral instability and a 30 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2002).  

DC 5055 provides that a 100 percent evaluation is assignable 
for one year following implantation of a knee prosthesis.  
Subsequent to the one-year period, a 60 percent evaluation is 
assignable when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
If the veteran does not meet the criteria for a 60 percent 
evaluation, in that there are intermediate degrees of 
residual weakness, pain or limitation of motion, the knee 
disability is to be evaluated by analogy to DC 5256, 5261, or 
5262, with a minimum evaluation of 30 percent.  38 C.F.R. § 
4.71a, DC 5055 (2002).  

DCs 5260 and 5261 provide that a noncompensable evaluation is 
assignable for flexion limited to 60 degrees or extension 
limited to 5 degrees.  A 10 percent evaluation is assignable 
for flexion limited to 45 degrees or extension limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
limited to 30 degrees or extension limited to 20 degrees.  A 
30 percent evaluation is assignable for flexion limited to 15 
degrees or extension limited to 20 degrees.  A 40 percent 
evaluation is assignable for extension limited to 30 degrees.  
A 50 percent evaluation is assignable for extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2002).  

DC 5256 provides that a 30 percent evaluation is assignable 
for ankylosis of the knee, favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees.  A 40 
percent evaluation is assignable for ankylosis of the knee, 
in flexion between 10 degrees and 20 degrees.  A 50 percent 
evaluation is assignable for ankylosis of the knee, in 
flexion between 20 degrees and 45 degrees.  A 60 percent 
evaluation is assignable for ankylosis of the knee, extremely 
unfavorable, in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, DC 5256 (2002).  

In this case, based on the above criteria, the Board finds 
that, prior to June 28, 1993, the veteran's left patella 
disability picture more nearly approximated the criteria for 
the noncompensable evaluation that the RO initially assigned, 
from June 28, 1993 to July 16, 1996, the veteran's left 
patella disability picture more nearly approximated the 
criteria for a 10 percent evaluation, from September 1, 1996 
to April 23, 1997, the veteran's left patella disability 
picture more nearly approximated the criteria for a 10 
percent evaluation, and that, since June 1, 1998, the 
veteran's left patella disability picture has more nearly 
approximated the criteria for a 30 percent evaluation.  

1.  Prior to January 19, 1995

In October 1943, when the truck ran over the veteran's upper 
legs and pelvis, examiners noted a contusion and abrasions on 
the veteran's left knee.  They also noted that the veteran's 
left knee was swollen and painful.  They diagnosed a 
fractured patella.  After two months of hospitalization, 
however, the veteran felt well, had no limp or deformity and 
returned to duty.

After discharge in 1946, the veteran did not express knee 
complaints or seek knee treatment (other than for an 
unrelated ganglion cyst on the left knee) for many years.  In 
January 1946 and November 1987, the RO received the veteran's 
claims for service connection for, in part, a left knee 
disorder, and in his applications he indicated that he had 
received only in-service knee treatment.  Subsequently, 
however, in a written statement received in August 1996, he 
indicated that, from 1960 to 1972, his family physician 
administered cortisone shots in the left knee to reduce pain.  
While a February 1970 private hospital discharge summary 
confirms that these shots were administered, they also show 
that the shots were needed to treat a ganglion cyst that 
continued to enlarge.  There is no evidence of record 
establishing that these shots were necessary to treat 
residuals of the veteran's in-service left knee injury.  The 
RO contacted the veteran's family physician for records 
addressing this matter, but the physician responded that his 
office, which housed his records, was destroyed in a fire in 
1994.

As previously indicated, there is a written statement in the 
claims file from the veteran's spouse, which indicates that 
the veteran suffered leg pain since his marriage in June 
1946.  In her statement, the veteran's spouse did not 
specifically indicate that the leg pain involved the 
veteran's left knee.  There is also a letter dated June 1996 
from Dr. Agarwal, which confirms treatment for, in part, knee 
pain beginning several years earlier.  In his letter, Dr. 
Agarwal noted that the veteran had had this pain since the 
1943 injury and that this pain had caused or accelerated the 
progress of the veteran's osteoarthritis.  The RO attempted 
to obtain the treatment records on which Dr. Agarwal relied 
in offering these comments, but the only records Dr. Agarwal 
submitted do not show objectively manifested knee pain prior 
to his treatment of the veteran beginning approximately June 
28, 1993.  In an April 2001 written statement, Dr. Agarwal 
clarified that he based his finding on the veteran's service 
medical records and a medical history reported by the 
veteran, not on medical records dated after the veteran's 
discharge from service.

Given that no medical professional objectively noted any left 
knee symptomatology from the date of the veteran's discharge 
to approximately June 27, 1993 (when Dr. Agarwal began seeing 
the veteran for, in part, left knee pain), the Board 
concludes that the criteria for an initial compensable 
evaluation for a left knee disability, prior to June 28, 
1993, have not been met.  Based on Dr. Agarwal's confirmation 
of left knee pain since approximately June 28, 1993, the 
Board also concludes that under 38 C.F.R. §§ 4.40, 4.45,  the 
criteria for a 10 percent evaluation for a left knee 
disability, from July 28, 1993 to January 18, 1995, have been 
met.  In the absence of contemporaneous medical evidence 
establishing additional left patella symptomatology during 
the time period at issue, an initial evaluation in excess of 
10 percent may not be assigned under any of the previously 
noted DCs.  

2.  From January 19, 1995 to July 16, 1996

The RO received the veteran's third left knee claim in 
September 1995, and thereafter, in January 1996, afforded the 
veteran a VA joints examination.  During this examination, 
the veteran reported that due to the in-service accident, he 
had difficulty squatting and could not kneel on his knees.  
The examiner noted range of motion of the left knee from 0 to 
140 degrees, crepitus at 60 degrees, no effusion, equal leg 
length, a tendency to shift weight to the right leg to take 
the pressure off the left leg, and a moderate limp favoring 
the left leg.  X-rays revealed, in part, an abnormal cortical 
pattern of the medial aspect of the medial tibial plateau.  
The examiner diagnosed left knee patellofemoral syndrome.  

This evidence establishes that, from January 19, 1995 to July 
16, 1996, the veteran's left patella disability objectively 
manifested as crepitus and a moderate limp.  These symptoms 
were contemplated in the 10 percent evaluation that the RO 
initially assigned the veteran's left patella disability 
under DC 5257 for the time period at issue.  There is no 
evidence of record that, from January 19, 1995 to July 16, 
1996, the veteran's left patella disability caused more than 
slight recurrent subluxation or lateral instability or 
limited the veteran's ability to function to a degree greater 
than was shown during the January 1996 VA examination, 
thereby warranting an evaluation in excess of 10 percent 
under DC 5257 or 38 C.F.R. 
§§ 4.40 and 4.45.  There are no records dated during the time 
period at issue, which establish that the veteran had 
limitation of motion or ankylosis of the left knee.  Rather, 
during the VA examination, the veteran exhibited full range 
of motion.  See 38 C.F.R. § 4.71, Plate II (2002) (describing 
normal range of motion of the knee as 0 degrees of extension 
and 140 degrees of flexion).  Accordingly, an evaluation in 
excess of 10 percent may not be assigned under DC 5256, 5260 
or 5261.  There are also no clinical findings or x-rays dated 
during the time period at issue, which establish that the 
veteran had instability and left knee arthritis.  
Accordingly, separate evaluations may not be assigned under 
DCs 5003 and 5257.  In light of the foregoing, the Board 
concludes that the criteria for an initial evaluation in 
excess of 10 percent for a left patella disability, from 
January 19, 1995 to July 16, 1996, have not been met.   

3.  From September 1, 1996 to April 23, 1997

On July 17, 1996, the veteran underwent left knee surgery, 
during which examiners determined that the veteran had a torn 
medial meniscus, severe arthritis in the medial compartment 
of the left knee and chondromalacia of the medial femoral 
condyle.  From the date of this surgery to August 31, 1996, 
the RO assigned the veteran a temporary 100 percent 
evaluation for surgical treatment of a service-connected 
disability requiring convalescence.  

According to the evidence of record, from September 1, 1996 
to April 23, 1997, the veteran sought left knee treatment on 
only one occasion, in early April 1997, when he visited Dr. 
Agarwal.  On that date, the veteran reported that, despite 
his July 1996 arthroscopic surgery, he still had left knee 
pain.  Dr. Agarwal noted quite a bit of varus deformity of 
the left knee, full flexion and extension, and very strong 
peripheral pulses, especially the posterior tibial with the 
Doppler bilaterally.  X-rays showed bone-on-bone on the 
medial compartment.  Dr. Agarwal recommended a total knee 
replacement.  

This evidence establishes that, from September 1, 1996 to 
April 23, 1997, the veteran's left patella disability 
objectively manifested as crepitus and a moderate limp.  
These symptoms were contemplated in the 10 percent evaluation 
that the RO continued after assigning the veteran's left 
patella disability a temporary total evaluation.  There is no 
evidence of record that, from September 1, 1996 to April 23, 
1997, the veteran's left patella disability caused more than 
slight recurrent subluxation or lateral instability or 
limited the veteran's ability to function to a degree greater 
than was shown during the April 1997 visit with Dr. Agarwal, 
thereby warranting an evaluation in excess of 10 percent 
under DC 5257 or 38 C.F.R. §§ 4.40 and 4.45.  There are no 
records dated during the time period at issue, which 
establish that the veteran had limitation of motion or 
ankylosis of the left knee.  Rather, during the April 1997 
visit, the veteran exhibited full flexion and extension.  
Accordingly, an evaluation in excess of 10 percent may not be 
assigned under DC 5256, 5260 or 5261.  Moreover, while 
examiners noted that the veteran had degenerative arthritis 
after the July 1996 surgery, there are no x-rays dated during 
the time period at issue, which confirm this fact.  In any 
event, during the veteran's subsequent visit with Dr. 
Agarwal, Dr. Agarwal did not objectively note that the 
veteran had instability of the left knee.  Accordingly, 
separate evaluations may not be assigned under DCs 5003 and 
5257.  In light of the foregoing, the Board concludes that 
the criteria for an initial evaluation in excess of 10 
percent for a left patella disability, from September 1, 1996 
to April 23, 1997, have not been met.   

4.  From June 1, 1998

On April 24, 1997, the veteran underwent a left total knee 
replacement.  He tolerated the surgery well and returned to 
recovery in satisfactory condition.  On discharge, Pietro 
Seni, M.D., diagnosed, in pertinent part, osteoarthritis of 
the left knee status post left total knee.  From the date of 
this surgery to May 31, 1997, the RO assigned the veteran a 
temporary 100 percent evaluation pursuant to DC 5055.   

Four days after surgery, Dr. Seni noted that the veteran was 
doing very well postoperatively and had no particular 
problems.  In physical therapy, he was almost able to move 
his knee to 90 degrees and he had no swelling.  During a 
follow-up visit in May 1997, Dr. Seni indicated that the 
veteran's knee was doing better.  

In July 1998, the veteran underwent a VA bones examination.  
During this examination, he reported that, in 1997, he began 
to feel such a considerable amount of pain in his left knee, 
he underwent a left total knee replacement.  Since then, he 
allegedly has continued to have left knee pain, weakness, 
stiffness, swelling, instability and a lack of endurance.  He 
reported flare-ups twice daily lasting for several hours with 
precipitating factors such as an increase of activity and 
changes in weather.  He indicated that during these flare-
ups, he found it difficult to walk or stand.  He also 
indicated that he never had episodes of subluxation, but that 
his left knee caused him to retire in 1987.  The examiner 
noted that the veteran had active and passive extension to 0 
degrees, active flexion to 112 degrees and farther with pain 
and guarding, and passive flexion to 122 degrees.  The 
examiner indicated that the veteran's major functional impact 
with regard to his left knee was pain.  He also indicated 
that the veteran tended to place his weight on his right leg 
to avoid pressure on his left leg and swayed back and forth 
while walking so as not to place full weight on the left knee 
joint.  The examiner noted that there was no ankylosis or 
inflammatory arthritis.  X-rays of the left knee were normal 
in appearance and showed no evidence of looseness or a broken 
prosthesis.  They did not indicate the existence of 
arthritis.  The examiner diagnosed previous severe injury to 
the left knee joint with resulting residuals of a total left 
knee replacement.  

In March 1999, the veteran underwent a VA general medical 
examination.  During this examination, he reported no 
symptomatology associated with his left knee.  He also 
reported that, since he got an orthotic device in his right 
shoe, his limp has been eliminated.  The examiner noted 
active and passive flexion to 120 degrees, crepitation and 
click of the left knee with active and passive range of 
motion (due to a loose prosthesis), no left knee joint 
tenderness, and an inability to squat due to complaints of 
left knee pain.  X-rays of the left knee showed no changes 
since July 1998.  The examiner diagnosed status post left 
knee trauma with subsequent development of degenerative joint 
disease and prosthetic knee replacement. 

As previously indicated, following a knee replacement, a knee 
disability is to be assigned a minimum evaluation of 30 
percent.  To warrant an evaluation of 60 percent under DC 
5055, the evidence must show that the veteran has chronic 
residuals, including severe painful motion or weakness.  
Intermediate degrees of residual weakness, pain or limitation 
of motion are to be evaluated as less disabling under DC 
5256, 5261, or 5262.  In this case, since June 1, 1998, the 
veteran's left patella disability has objectively manifested 
as pain, a 10 to 20 percent loss of range of flexion, see 38 
C.F.R. § 4.71, Plate 2, crepitation and clicking, and an 
inability to squat.  The veteran has not described his pain 
as severe.  In fact, during his most recent VA examination, 
he expressed no complaints, pain or otherwise, related to his 
left knee.  Moreover, under DCs 5256, 5261 and 5265, the 
veteran's left knee disability is noncompensable causing only 
minimal limitation of extension and flexion and no ankylosis.  

The veteran's left knee symptoms are contemplated in the 30 
percent evaluation that the RO assigned following the 
veteran's left knee replacement.  There is no evidence of 
record that, since June 1, 1998, the veteran's left patella 
disability has been causing severe residuals or limiting the 
veteran's ability to function, including during flare-ups, to 
a degree greater than was shown during the July 1998 and 
March 1999 VA examinations.  An evaluation in excess of 30 
percent under DC 5055 or 38 C.F.R. §§ 4.40 and 4.45 is 
therefore not warranted.  In addition, since the left knee 
replacement, no physician has found left knee instability and 
while physicians have diagnosed arthritis of the left knee, 
there are no x-rays confirming the existence of arthritis.  
Accordingly, separate evaluations may not be assigned under 
DCs 5003 and 5257.  In light of the foregoing, the Board 
concludes that the criteria for an initial evaluation in 
excess of 30 percent for a left patella disability, from 
September June 1, 1998, have not been met.   

D.  Residuals - Left Tibial Fracture  

The RO initially granted the veteran service connection for 
status post fracture of the left tibia by rating decision 
dated April 1996.  The RO assigned this disability a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, DC 
5262, effective from January 19, 1995.  By rating decision 
dated May 1996, the RO granted the veteran an earlier 
effective date of January 10, 1946 for the grant of service 
connection for the left tibia disability, and assigned that 
disability a noncompensable evaluation from that date to 
January 18, 1995.  In a written statement received in 
December 1996, the veteran disputed the noncompensable 
evaluation that the RO assigned in April 1996 and requested a 
higher initial evaluation.  Since then, the noncompensable 
evaluation has remained in effect.  

DC 5262, which governs ratings of impairments of the tibia 
and fibula, provides that a 10 percent evaluation is 
assignable for malunion of the tibia with slight knee or 
ankle disability.  A 20 percent evaluation is assignable for 
malunion of the tibia with moderate knee or ankle disability.  
38 C.F.R. § 4.71a, DC 5262 (2002).  In this case, based on 
these criteria, the Board finds that the veteran's left tibia 
disability picture more nearly approximates the criteria for 
the noncompensable evaluation that the RO initially assigned. 

In October 1943, when a 10-wheel truck ran over the veteran's 
upper legs and pelvis, an examiner noted that the veteran had 
a chip fracture of his tibia.  During an examination in March 
1944, an examiner noted that that the veteran had no 
particular difficulties associated with the fractured condyle 
of the tibia. 

After discharge in 1946, the veteran did not express left 
tibia complaints or seek treatment for his left tibia.  In 
September 1995, the RO received the veteran's claim for a 
higher initial evaluation for his left tibia disability.  
Thereafter, in January 1996, the RO afforded the veteran 
multiple VA examinations, during which the veteran expressed 
no complaints specifically related to his left tibia and 
examiners diagnosed no left tibia disabilities.  

During subsequent VA bones and general medical examinations 
conducted in July 1998 and March 1999, respectively, the 
veteran expressed no complaints related to his left tibia and 
an examiner noted that there were no symptoms related to the 
old left tibial bone fracture.  The examiner also noted no 
abnormalities of the left ankle.  X-rays of the tibia and 
fibula revealed normal appearance of both bones in the left 
lower extremity, no evidence of fracture or dislocation and 
unremarkable ankle mortise.   

This evidence establishes that, since the veteran was 
discharged from service, he has not sought treatment for his 
left tibia disability and no medical professional has 
objectively noted any left tibia symptomatology.  The Board 
thus concludes that the criteria for an initial compensable 
evaluation for a left tibia disability have not been met.



E.  Residuals - Pelvic Fracture

The RO initially granted the veteran service connection for 
status post pelvic fracture by rating decision dated April 
1996.  The RO assigned this disability a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.71a, DC 5294, effective 
from January 19, 1995.  By rating decision dated May 1996, 
the RO granted the veteran an earlier effective date of 
January 10, 1946 for the grant of service connection for the 
pelvis disability, and assigned that disability a 
noncompensable evaluation from that date to January 18, 1995.  
In a written statement received in December 1996, the veteran 
disputed the noncompensable evaluation that the RO assigned 
in April 1996 and requested a higher initial evaluation.  
Since then, the noncompensable evaluation has remained in 
effect.  

DC 5294 provides that a noncompensable evaluation is 
assignable for sacro-iliac injury and weakness with slight 
subjective symptoms only.  A 10 percent evaluation is 
assignable for sacro-iliac injury and weakness with 
characteristic pain on motion. 38 C.F.R. § 4.71a, DC 5294 
(2002).  In this case, based on these criteria, the Board 
finds that the veteran's pelvis disability picture more 
nearly approximates the criteria for the noncompensable 
evaluation that the RO initially assigned. 

Following the veteran's October 1943 accident, examiners 
noted that the veteran had severe pain in the pelvic region.  
X-rays revealed a fracture through the horizontal ramus of 
the left pubis and the body of the left ischium.  In early 
February 1944, the veteran reported that he still had pain 
over the symphysis.  However, by late February 1944, an 
examiner noted that the fracture of the veteran's pelvis was 
healing well and that the veteran had no particular 
difficulties associated therewith.  

After discharge in 1946, the veteran did not complain of or 
seek treatment for problems associated with his pelvis.  In 
September 1995, the RO received the veteran's claim for a 
higher initial evaluation for the disability of his pelvis.  
Thereafter, in January 1996, the RO afforded the veteran VA 
bone and joints examinations by the same examiner, during 
which the veteran reported pain in the pelvic area, including 
on squatting and walking on tiptoes, and pelvic ache when 
sitting uncomfortably in a chair or bed.  The examiner noted 
no swelling over the area of the pelvic fracture and no 
deformity, angulation, false motion, shortening or intra-
articular involvement.  X-rays of the pelvis showed evidence 
of prior disruption, left lesser pelvic ring.  He diagnosed 
fracture of the pelvis, right and left ramus, with no 
displacement and well healed with no residuals.    

During subsequent VA spine and general medical examinations 
conducted in July 1998 and March 1999, respectively, the 
veteran expressed no complaints related to his pelvis (other 
than hip pain, which was previously discussed).  During the 
former examination, an examiner noted that the veteran's 
pelvis was elevated on the left side.  X-rays of the pelvis 
revealed an old healed fracture of the pubic bone on the left 
with no evidence of fracture or dislocation.  The examiner 
diagnosed residuals of a previous pelvis fracture.  During 
the latter examination, the examiner noted that the veteran's 
right leg was one-centimeter shorter than his left leg.  He 
also noted that the veteran wore an orthotic device in his 
right shoe to alleviate the symptoms associated with the leg 
length discrepancy.  The examiner diagnosed status post crush 
injury to the pelvis with trifracture with residual right leg 
length discrepancy posthealing.  

This evidence establishes that, from the time the veteran was 
discharged from service to July 29, 1998, the veteran did not 
seek treatment for his pelvis disability and no medical 
professional objectively noted any symptomatology related to 
that disability.  This evidence also establishes that, since 
July 30, 1998, the veteran has not sought treatment for his 
pelvis disability, and although examiners have noted that the 
veteran has an elevated pelvis and a leg length discrepancy 
associated with this disability, they have not objectively 
noted any symptomatology caused thereby. 
The Board thus concludes that the criteria for an initial 
compensable evaluation for a pelvis disability have not been 
met.



F.  Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate any of the disabilities at issue 
in this appeal.  The evidence does not establish that any of 
these disabilities, alone, causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  To the contrary, a report of a VA Social and 
Industrial Survey conducted in March 1999 reflects that, to 
the extent the veteran is unemployable, his unemployability 
results from a combination of disabilities, both service-
connected and nonservice-connected.  The evidence also does 
not establish that any of these disabilities necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the veteran's claims for higher initial 
evaluations do not present such exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand any of these matters to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the veteran's 
claims for higher initial evaluations for disabilities of the 
low back, left hip, left tibia and pelvis.  These claims must 
therefore be denied.  In reaching its decision, the Board 
considered the complete history of the disabilities at issue 
as well as the current clinical manifestations and the effect 
the disabilities have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  In addition, in each 
case, the Board considered the applicability of the benefit-
of-the-doubt doctrine, but as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  The evidence supports the veteran's claim for a 
higher initial evaluation for a disability of the left 
patella.  This claim must therefore be granted.



III.  Combined Compensable Evaluation 

The veteran also seeks a 10 percent evaluation for multiple 
noncompensable service-connected disabilities, prior to 
January 19, 1995.  Under 38 C.F.R. § 3.324 (2002), where a 
veteran suffers from two or more separate permanent service-
connected disabilities, all of which are rated as 
noncompensable, VA may assign a 10 percent combined 
evaluation for these disabilities provided they clearly 
interfere with normal employability.  The 10 percent 
evaluation may not be awarded in combination with any other 
evaluation.  38 C.F.R. § 3.324.

Previously in this decision, the Board granted the veteran a 
10 percent evaluation for his left patella disability, 
effective from June 28, 1993 to January 18, 1995.  
Accordingly, for that particular time period, the veteran is 
not entitled to compensation under 38 C.F.R. § 3.324.  The 
question remains, however, whether he is entitled to a 10 
percent evaluation for multiple noncompensable service-
connected disabilities prior to June 28, 1993.  

During a VA Social and Industrial Survey conducted in March 
1999, an examiner noted that, although the veteran suffered 
symptoms associated with his service-connected disabilities 
from the time he was discharged from service, these symptoms 
did not hinder the veteran from working.  The examiner then 
listed all of the employment the veteran held from 1946 to 
1987, and indicated that, in 1987, the veteran retired at the 
age of 62.  He also indicated, however, that after the 
veteran's retirement, the veteran's service-connected back 
and knee disabilities worsened to such an extent, they would 
have interfered with the veteran's employability if he had 
remained working.  Given the examiner's finding in this 
regard, the Board concludes that the criteria for a combined 
compensable evaluation for service-connected disabilities, 
from January 1, 1988 to June 27, 1993, pursuant to 38 C.F.R. 
§ 3.324, have been met.  The evidence supports the veteran's 
claim for this benefit; it must therefore be granted.


ORDER

Service connection for a testicle disorder is denied.  

A higher initial evaluation for residuals of a back injury 
with lumbosacral strain is denied.

A higher initial evaluation for residuals of a left hip 
strain with mild traumatic arthritis is denied.

An initial 10 percent evaluation for residuals of a fracture 
of the left patella status post total knee replacement, from 
June 28, 1993 to January 18, 1995, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits. 

A higher initial evaluation for residuals of a left tibial 
fracture is denied.  

A higher initial evaluation for residuals of a pelvic 
fracture is denied. 

A combined compensable evaluation for service-connected 
disabilities, from January 1, 1988 to June 27, 1993, pursuant 
to 38 C.F.R. § 3.324, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

